[Cite as In re A.G., 2019-Ohio-1786.]


                                        COURT OF APPEALS
                                     FAIRFIELD COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

                                                       JUDGES:
IN THE MATTER OF: A.G., I.G.                   :       Hon. W. Scott Gwin, P.J.
E.G. and N.G.                                  :       Hon. Patricia A. Delaney, J.
                                               :       Hon. Craig R. Baldwin, J.
                                               :
                                               :
                                               :       Case Nos.      18-CA-51,18-CA-52,
                                               :                      18-CA-53,18-CA-54
                                               :
                                               :
                                               :       OPINION




CHARACTER OF PROCEEDING:                           Civil appeal from the Fairfield County Court
                                                   of Common Pleas, Juvenile Division, Case
                                                   No. 2017AB99, 2017AB100, 2017AB101, &
                                                   2017AB181



JUDGMENT:                                          Affirmed

DATE OF JUDGMENT ENTRY:                            May 8, 2019

APPEARANCES:

For-Appellant-Father                               For-Appellant-Mother
AMANDA R. MORRIS                                   DAVID A. TAWNEY
5885 Wilson Road NW                                117 West Main Street, Ste. 208
Lancaster, OH 43130                                Lancaster, OH 43130

For State of Ohio                                  GUARDIAN AD LITEM
R. KYLE WITT                                       ERIN MCENANEY
Fairfield County Prosecutor                        6956 East Broad Street
BY: GENILYN COSGROVE                               Columbus, OH 43213
ANDREW KAGEN
239 West Main Street
Lancaster, OH 43130
[Cite as In re A.G., 2019-Ohio-1786.]


Gwin, P.J.

        {¶1}      Appellant-mother appeals the November 28, 2018 Judgment Entry of the

Fairfield County Court of Common Pleas, Juvenile Court Division, which terminated her

parental rights with respect to her minor children, A.G. (b. Mar. 30, 2009), I.G. (b. Nov.

08, 2013), E.G. (b. May 13, 2016, and N.G. (b. Nov. 20, 2017) and granted permanent

custody of the children to appellee, Fairfield County Child Protective Services

(hereinafter “FCCPS”).

                                         Facts and Procedural History

        {¶2}      Appellant had been voluntarily working with FCCPS. However, on July

21, 2017, FCCPS filed a Complaint alleging that A.G., I.G., and E.G. were dependent

children. On that date, a shelter hearing was held and children were placed in the

temporary shelter custody of FCCPS. On October 2, 2017, the children were found to

be dependent children, and were placed in the temporary custody of FCCPS.

        {¶3}      On November 21, 2017, FCCPS filed a Complaint alleging that N.G. was a

dependent child1. On that date, a shelter hearing was held, and N.G. was placed in the

temporary shelter custody of FCCPS.

        {¶4}      On December 17, 2017, an Order of Placement in Family Drug Court was

filed with respect to both Father and Appellant.

        {¶5}      On February 2, 2018, N.G. was found to be a dependent minor, and was

placed in the temporary custody of FCCPS.

        {¶6}      On April 17, 2018, a review hearing was held with respect to the children.

        {¶7}      On May 17, 2018, FCCPS filed a Motion for Permanent Custody with

respect to all four children.

        1   N.G. was removed from Appellant’s care at the time of her birth.
Fairfield County, Case Nos. 18-CA-51, 18-CA-52, 18-CA-53,18-CA-54                                    3


        {¶8}      On July 10, 2018, a review hearing was held with respect to all four

children. This hearing was an annual review for A.G., I.G. and E.G. and the temporary

custody of the children was extended for six months.

        {¶9}      On September 20, 2018, a pre-trial was held on the Motion for Permanent

Custody.

        {¶10} On October 4, 2018, an evidentiary hearing on the Motion for

Permanent Custody was held.

        PERMANENT CUSTODY TRIAL

        {¶11} The initial concerns for Appellant at the time of the initial involvement of

FCCPS included concerns over stable housing and income, as Mother was unemployed

and did not have independent housing; concerns over Mother's ability to provide

appropriate and adequate supervision while utilizing appropriate parenting techniques;

concerns over Mother's history of substance abuse. Additionally, most or all of these

concerns continued to exist at the time of N.G.’s birth, as N.G. was born with concerns

over her withdrawal symptoms, and there were concerns over Mother's behavior at the

hospital2.

        {¶12} FCCPS asked Mother to engage in treatment to address concerns with

mental health and substance abuse issues.

        {¶13} Mother acknowledged during testimony that she has some mental health

issues, and that she has a history of substance abuse spanning several years. Mother

admitted to using illegal substances while she was pregnant with N.G.




        2   Testimony indicated that N.G. was suffering from marijuana withdrawal symptoms. (T. at 157-
158).
Fairfield County, Case Nos. 18-CA-51, 18-CA-52, 18-CA-53,18-CA-54                       4


      {¶14} There was significant testimony to suggest that Mother was actively

engaged with her treatment during much of the life of the case.           Mother worked

regularly on issues relating to mental health and substance abuse with the Recovery

Center. At one point around April 2018, after a relapse, it was recommended that

Mother attend inpatient treatment, Mother did not follow this recommendation.

      {¶15} Mother's counselor did acknowledge significant progress in her treatment,

but also admitted that there were still areas of concern. For example, Ms. Milligan from

the Recovery Center indicated that Mother continues to have co-dependency issues,

and needs ongoing work to develop the necessary independent living skills to increase

her likelihood of long-term success. Mother actively participated in mental health and

substance abuse treatment during the life of the case. However, Mother did not follow

all recommendations, and some concerns remain.

      {¶16} FCCPS asked Mother to regularly screen for drugs and alcohol, and to

demonstrate consistent sobriety.

      {¶17} For the most part, testimony regarding this aspect of Mother's case plan

was not disputed during the hearing. All parties stipulated to the admission of an Exhibit

detailing Mother's records with respect to calling and screening with American Court

Services. Much like Father, there was some testimony to suggest that Mother went

through periods of inconsistency with this aspect of her case plan. Mother admitted that

she most recently relapsed in April 2018. There was testimony to suggest that since

April 2018, she has been compliant with this aspect of her case plan. She has called

and screened as requested for FCCPS, and has provided screens that did not contain

any unauthorized substances.
Fairfield County, Case Nos. 18-CA-51, 18-CA-52, 18-CA-53,18-CA-54                         5


       {¶18} Although Mother has demonstrated sobriety in recent months, given her

history of substance abuse and relapses along with ongoing unmet goals to be

addressed through treatment, some concerns remain with respect to her ability to

demonstrate consistent, ongoing sobriety.

       {¶19} FCCPS asked Mother to attend regular visitation sessions with the

children and demonstrate appropriate parenting techniques and adequate supervision

during those visits.

       {¶20} Mother consistently attended visitation sessions during the life of the case.

Due to ongoing concerns throughout the case, these visits remained supervised during

the entire period since the children were removed. During these visits, Mother regularly

demonstrated her love and affection for her children, and a desire to meet their needs.

However, some concerns remain with respect to her ability to effectively supervise all of

the children at once. Consistent concerns were noted with respect to Mother's ability to

appropriately monitor and provide attention to all of the children at visits. Due to a

therapeutic recommendation, visits were recently changed from being with all four

children, to visits with two children at a time in order to give Mother and Father an

opportunity to provide appropriate attention to all of the children.      At times Father

engaged in behavior that upset the children.       Testimony indicated that Mother was

unable to get Father to stop engaging in such behavior during visits, and oftentimes the

visitation monitor would have to redirect Father after Mother was unable to do so. Visits

often ended early at the request of Father. Although Mother could have encouraged

Father to stay for the duration of the visit, or could have continued the visits on her own,

testimony indicated that she would instead leave the visit early with Father. Mother and
Fairfield County, Case Nos. 18-CA-51, 18-CA-52, 18-CA-53,18-CA-54                      6


Father often failed to provide snacks or meals for the children at visits, even after

FCCPS had asked them to do so. The trial court acknowledged that Mother deserves

credit for attending visitation sessions regularly, and much of her behavior during these

visits was appropriate.

      {¶21} At one or more points during the life of the case, Mother was offered the

opportunity to complete parenting education. Mother chose not to engage in these

services.    Given that the initial concerns included issues with respect to parenting

techniques and supervision, along with the concerns arising out of the visitation

sessions with the children, Mother could have benefited greatly from parenting

education.

      {¶22} FCCPS asked Mother to maintain stable income and housing in order to

address concerns over her ability, along with Father's, to provide a stable home and

other necessities for the children.   At some point on or around the Agency's initial

involvement, Father, Mother, and the children were residing with Mother's mother.

There were approximately nine people, including the children, staying in the three

bedroom home. There was testimony to suggest that Mother, Father, and the children

were evicted from that home sometime in July 2017. After that time, Father, Mother,

and the children began to reside with Father's father. There was testimony to suggest

that there were many people residing in that four bedroom home. Testimony indicated

that the family spent two or three months in the home, and left the home at some point

in 2017. Both parents indicated that there were times when they were homeless or

staying from couch to couch with friends. At the time of the hearing, nearly fifteen
Fairfield County, Case Nos. 18-CA-51, 18-CA-52, 18-CA-53,18-CA-54                       7


months after the oldest children were removed, Mother and Father were staying with a

friend in a one-bedroom apartment that was not suitable for the children.

       {¶23} At some time in April 2018, Mother was approved for housing at the Pearl

House in Lancaster, and resided there for several months.         This housing provided

Mother with a promising opportunity because if she followed the contract as required,

and continued to work services with FCCPS, she would have been able to have the

children reside with her at the residence. For a variety of reasons, Father could not be

placed on the lease at the Pearl House, and was not allowed to stay on the property.

Mother acknowledged during testimony that she knew this was a violation. At some

point around August of 2018, Mother was evicted from the Pearl House for allowing

Father to stay there, in violation of the contract. Rather than voluntarily leave, Mother

stayed through eviction thereby losing her eligibility for Metropolitan Housing. Father

likewise is ineligible for assisted housing.

       {¶24} With respect to income, Mother was employed at a local factory at the

time of the hearing, and had maintained that employment for several months. Mother

testified that she typically is paid every two weeks, and her checks were roughly

$1,000.00. Mother indicated that her place of employment has a points system in which

an employee is terminated automatically for having seven points. At the time of the

hearing, Mother indicated that she had 6.5 points. Mother testified that this position was

the only position that she has had in several years, including a significant period since

the children were removed.

       {¶25} Mother indicated that her and Father pay some of the bills at her

current residence, but do not pay a set rent amount. Overall, testimony reflected
Fairfield County, Case Nos. 18-CA-51, 18-CA-52, 18-CA-53,18-CA-54                      8


that Mother's bills were limited in her current location.         Despite this, Mother

acknowledged on several occasions that she has been unable to save any

significant amount of money to put towards a deposit, or first month's rent on

housing that would be suitable for her and the children. Instead, when questioned

about where the money she has been making for several months has gone, she

indicated that she eats out a lot, sometimes "blows it," and sometimes would "spoil

myself."

      {¶26} Mother testified that she has access to a vehicle, but at the time of the

hearing, it was impounded, and she did not have the funds available to have it

returned.   Mother has only a learner’s permit and is unable to drive without a

licensed driver. Father does not have a valid driver license.

      {¶27} At some point late in 2017, Mother voluntarily entered the Family Court

program. Mother was consistent in her attendance at Family Court status hearings,

and actively engaged in many aspects of the program. However, at the time of the

hearing, over nine months after she entered the program, Mother remained in

Phase I of the program. Testimony reflected that relapses, problems with obtaining

an appropriate sponsor, along with periods of inconsistency in other aspects of the

program prevented Mother from completing the program.

      {¶28} On October 9, 2018, the magistrate issued its findings of fact granting

permanent custody of the children to FCCPS and terminating Mother's parental rights.

Specifically, the magistrate found that the children could not and should not be placed

with Mother at this time, and permanent custody was in the children’s best interest.
Fairfield County, Case Nos. 18-CA-51, 18-CA-52, 18-CA-53,18-CA-54                                 9


       {¶29} By Judgment Entry filed November 28, 2018, the trial court overruled the

Objections, independently reviewed the evidence and issued Findings of Fact and

Conclusions of law granting permanent custody of the children to FCCPS and

terminating Mother's parental rights. Specifically, the trial court found that the children

could not and should not be placed with Mother at this time, and permanent custody

was in the children’s best interest.

       Assignments of Error

       {¶30} Appellant raises four assignments of error3,

       {¶31} “I. THE TRIAL COURT ERRED IN FINDING THAT THE MINOR

CHILDREN COULD NOT BE PLACED WITH THE APPELLANT WITHIN A

REASONABLE LENGTH OF TIME.

       {¶32} “II. THE TRIAL COURT ERRED IN NOT GRANTING A CONTINUANCE

OF THE TRIAL AS REQUESTED BY THE APPELLANT TO ALLOW ADDITIONAL

TIME FOR APPELLANT AND CO-APPELLANT TO COMPLY WITH THE CASE PLAN.

       {¶33} “III. THE TRIAL COURT ERRED IN HAVING A HEARING ON THE

PERMANENT CUSTODY MOTION TEN MONTHS BEFORE THE STATUTORY

DEADLINE FOR THIS MATTER TO BE TRIED BY THE COURT.

       {¶34} “IV. COUNSEL FOR THE APPELLANT WAS INEFFECTIVE IN HIS

REPRESENTATION OF THE APPELLANT AT THE TRIAL IN NOT ENSURING THAT

THE CONTINUANCE WAS REQUESTED ON THE RECORD OF THE TRIAL

PROCEEDINGS.”




       3   Although Mother asserts four assignments of error, Mother has not separately briefed each
individual assignment of error in compliance with App.R. 16 (A) (7).
Fairfield County, Case Nos. 18-CA-51, 18-CA-52, 18-CA-53,18-CA-54                          10


                                                  I.

         {¶35} In her First Assignment of Error, Mother asserts that the trial court’s

decision is against the sufficiency and weight of the evidence.

         Burden of Proof

         {¶36} “[T]he right to raise a child is an ‘essential’ and ‘basic’ civil right.” In re

Murray, 52 Ohio St. 3d 155, 157, 556 N.E.2d 1169(1990), quoting Stanley v. Illinois, 405
U.S. 645, 92 S. Ct. 1208, 31 L.Ed.2d 551(1972). A parent's interest in the care, custody

and management of his or her child is “fundamental.” Id.; Santosky v. Kramer, 455 U.S.
745, 753, 102 S. Ct. 1388, 71 L.Ed.2d 599(1982). The permanent termination of a

parent's rights has been described as, “* * * the family law equivalent to the death

penalty in a criminal case.” In re Smith, 77 Ohio App. 3d 1, 16, 601 N.E.2d 45(6th Dist.

1991).     Therefore, parents “must be afforded every procedural and substantive

protection the law allows.” Id.

         {¶37} An award of permanent custody must be based upon clear and convincing

evidence.     R.C. 2151.414(B)(1).     The Ohio Supreme Court has defined “clear and

convincing evidence” as “[t]he measure or degree of proof that will produce in the mind

of the trier of fact a firm belief or conviction as to the allegations sought to be

established. It is intermediate, being more than a mere preponderance, but not to the

extent of such certainty as required beyond a reasonable doubt as in criminal cases. It

does not mean clear and unequivocal.” In re Estate of Haynes, 25 Ohio St. 3d 101, 103-

104, 495 N.E.2d 23 (1986).
Fairfield County, Case Nos. 18-CA-51, 18-CA-52, 18-CA-53,18-CA-54                        11


       Standard of Review

       {¶38} The Ohio Supreme Court has delineated our standard of review as

follows,

               Where the degree of proof required to sustain an issue must be

       clear and convincing, a reviewing court will examine the record to

       determine whether the trier of facts had sufficient evidence before it to

       satisfy the requisite degree of proof. See Ford v. Osborne, 45 Ohio St. 1,

       12 N.E. 526, Cole v. McClure, 88 Ohio St. 1, 102 N.E. 264, and Frate v.

       Rimenik, 115 Ohio St. 11, 152 N.E. 14.

Cross v. Ledford, 161 Ohio St. 469, 477, 120 N.E.2d 118 (1954). A court of appeals

will affirm the trial court's findings “if the record contains competent, credible evidence

by which the court could have formed a firm belief or conviction that the essential

statutory elements for a termination of parental rights have been established.” In re

Adkins, 5th Dist. Nos. 2005AP06–0044 and 2005AP07–0049, 2006-Ohio-431, 2006 WL
242557, ¶17.

       {¶39} In Cross, the Supreme Court further cautioned,

               The mere number of witnesses, who may support a claim of one or

       the other of the parties to an action, is not to be taken as a basis for

       resolving disputed facts. The degree of proof required is determined by

       the impression which the testimony of the witnesses makes upon the trier

       of facts, and the character of the testimony itself. Credibility, intelligence,

       freedom from bias or prejudice, opportunity to be informed, the disposition

       to tell the truth or otherwise, and the probability or improbability of the
Fairfield County, Case Nos. 18-CA-51, 18-CA-52, 18-CA-53,18-CA-54                    12

      statements made, are all tests of testimonial value. Where the evidence is

      in conflict, the trier of facts may determine what should be accepted as the

      truth and what should be rejected as false. See Rice v. City of Cleveland,

      114 Ohio St. 299, 58 N.E.2d 768.

161 Ohio St. at 477-478. (Emphasis added).

      Requirements for Permanent Custody Awards

      {¶40} R.C. 2151.414 sets forth the guidelines a trial court must follow when

deciding a motion for permanent custody. R.C. 2151.414(A)(1) mandates the trial court

schedule a hearing and provide notice upon filing of a motion for permanent custody of

a child by a public children services agency or private child placing agency that has

temporary custody of the child or has placed the child in long-term foster care.

      {¶41} Following the hearing, R.C. 2151.414(B) authorizes the juvenile court to

grant permanent custody of the child to the public or private agency if the court

determines, by clear and convincing evidence, it is in the best interest of the child to

grant permanent custody to the agency, and that any of the following apply:

             (a) The child is not abandoned or orphaned, has not been in the

      temporary custody of one or more public children services agencies or

      private child placing agencies for twelve or more months of a consecutive

      twenty-two-month period, or has not been in the temporary custody of one

      or more public children services agencies or private child placing agencies

      for twelve or more months of a consecutive twenty-two-month period if, as

      described in division (D)(1) of section 2151.413 of the Revised Code, the

      child was previously in the temporary custody of an equivalent agency in
Fairfield County, Case Nos. 18-CA-51, 18-CA-52, 18-CA-53,18-CA-54                       13


       another state, and the child cannot be placed with either of the child's

       parents within a reasonable time or should not be placed with the child's

       parents;

                (b) The child is abandoned;

                (c) The child is orphaned and there are no relatives of the child who

       are able to take permanent custody; or

                (d) The child has been in the temporary custody of one or more

       public children services agencies or private child placing agencies for

       twelve or more months of a consecutive twenty-two-month period, or the

       child has been in the temporary custody of one or more public children

       services agencies or private child placing agencies for twelve or more

       months of a consecutive twenty-two-month period and, as described in

       division (D)(1) of section 2151.413 of the Revised Code, the child was

       previously in the temporary custody of an equivalent agency in another

       state.

       {¶42} Therefore, R.C. 2151.414(B) establishes a two-pronged analysis the trial

court must apply when ruling on a motion for permanent custody. In practice, the trial

court will usually determine whether one of the four circumstances delineated in R.C.

2151.414(B)(1)(a) through (d) is present before proceeding to a determination regarding

the best interest of the child.

        1. Parental Placement within a Reasonable Time–R.C. 2151.414(B)(1)(a).

       {¶43} The court must consider all relevant evidence before determining the child

cannot be placed with either parent within a reasonable time or should not be placed
Fairfield County, Case Nos. 18-CA-51, 18-CA-52, 18-CA-53,18-CA-54                      14


with the parents. R.C. 2151 .414(E). The statute also indicates that if the court makes

a finding under R.C. 2151.414(E)(1)—(15), the court shall determine the children cannot

or should not be placed with the parent. A trial court may base its decision that a child

cannot be placed with a parent within a reasonable time or should not be placed with a

parent upon the existence of any one of the R.C. 2151.414(E) factors. The existence of

one factor alone will support a finding that the child cannot be placed with the parent

within a reasonable time. See In re William S., 75 Ohio St. 3d 95, 1996–Ohio–182, 661
N.E.2d 738; In re Hurlow, 4th Dist. Gallia No. 98 CA 6, 1997 WL 701328 (Sept. 21,

1998); In re Butcher, 4th Dist. Athens No. 1470, 1991 WL 62145(Apr. 10, 1991).

       {¶44} R.C. 2151.414(E) sets forth factors a trial court is to consider in

determining whether a child cannot be placed with either parent within a reasonable

period of time or should not be placed with the parents.        Specifically, Section (E)

provides, in pertinent part, as follows:

              (E) In determining at a hearing held pursuant to division (A) of this

       section or for the purposes of division (A)(4) of section 2151.353 of the

       Revised Code whether a child cannot be placed with either parent within a

       reasonable period of time or should not be placed with the parents, the

       court shall consider all relevant evidence. If the court determines, by clear

       and convincing evidence, at a hearing held pursuant to division (A) of this

       section or for the purposes of division (A)(4) of section 2151.353 of the

       Revised Code that one or more of the following exist as to each of the

       child’s parents, the court shall enter a finding that the child cannot be
Fairfield County, Case Nos. 18-CA-51, 18-CA-52, 18-CA-53,18-CA-54                      15


       placed with either parent within a reasonable time or should not be placed

       with either parent:

               (1) Following the placement of the child outside the child’s home

       and notwithstanding reasonable case planning and diligent efforts by the

       agency to assist the parents to remedy the problems that initially caused

       the child to be placed outside the home, the parent has failed continuously

       and repeatedly to substantially remedy the conditions causing the child to

       be placed outside the child’s home. In determining whether the parents

       have substantially remedied those conditions, the court shall consider

       parental utilization of medical, psychiatric, psychological, and other social

       and rehabilitative services and material resources that were made available

       to the parents for changing parental conduct to allow them to resume and

       maintain parental duties.

                                             ***

              (16) Any other factor the court considers relevant.

       {¶45} R.C. 2151.414(D) requires the trial court to consider all relevant factors in

determining whether the child’s best interests would be served by granting the

permanent custody motion.         These factors include but are not limited to: (1) the

interrelationship of the child with others; (2) the wishes of the child; (3) the custodial

history of the child; (4) the child’s need for a legally secure placement and whether such

a placement can be achieved without permanent custody; and (5) whether any of the

factors in divisions (E)(7) to (11) apply.
Fairfield County, Case Nos. 18-CA-51, 18-CA-52, 18-CA-53,18-CA-54                      16


       {¶46} In this case, the trial court made its permanent custody findings pursuant

to R.C. 2151.414(E)(1), (4) and /or (13) and /or (16).

       {¶47} As set forth above, the trial court’s findings are based upon competent

credible evidence. The record includes the recommendation of the guardian ad litem for

the children, and the testimony of the witnesses at trial. The trial court was in the best

position to determine the credibility of the witnesses.

       {¶48} The court found that Mother has not substantially complied with case plan

services.   Mother has regularly engaged in substance abuse and mental health

treatment, but given her long history of substance abuse, and other issues associated

with her treatment, concerns remain with respect to this issue.        Mother has been

inconsistent in demonstrating sobriety, and relapsed at times after the children were

removed.     Mother regularly attended visits with the children, but struggled to

appropriately supervise all of the children at once, and had difficulty managing Father's

inappropriate behavior during visits. Mother chose not to engage in parenting education

services as offered, even though the services had the potential to alleviate concerns

directly associated with the removal of the children.       Mother failed to consistently

provide stable, appropriate housing for the children during the life of the case. At one

point, Mother was residing in housing that would have been appropriate for the children,

but she lost that housing because of knowing violations of a behavioral contract.

Mother was employed at the time of the hearing.           However, concerns remain with

respect to her ability to provide for the children. Mother was in danger of losing her

employment due to attendance issues.            Additionally, she had long periods of

unemployment during the life of the case. During the period of employment leading up
Fairfield County, Case Nos. 18-CA-51, 18-CA-52, 18-CA-53,18-CA-54                          17


to the hearing, Mother was unable to take appropriate steps to secure housing and

other necessities for herself and the children. Mother participated in the Family Court

program, but failed to progress through the program at an appropriate pace. Mother

has failed continuously and repeatedly to substantially remedy the conditions causing

the children to be placed outside of the home.

       {¶49} The evidence demonstrated the successful efforts Mother had made on

the case plan. On that point, the evidence demonstrates that any improvement that

Mother has made in her life is tentative and, perhaps, temporary, and that she is at risk

of relapse. The trial court found that, regardless of Mother’s compliance with aspects of

his case plan, she was still not able to be a successful parent to these two children.

       {¶50} In the case of In re: Summerfield, 5th Dist. Stark No. 2005CA00139, 2005-

Ohio-5523, this court found where, despite marginal compliance with some aspects of

the case plan, the exact problems that led to the initial removal remained in existence, a

court does not err in finding the child cannot be placed with the parent within a

reasonable time.

       {¶51} Based upon the foregoing, as well as the entire record in this case, the

Court properly found the children could not or should not be returned to Mother within a

reasonable time. Despite offering numerous services, Mother was unable to mitigate

the concerns that led to the children’s removal.

       The Best Interest of the Child

       {¶52} In determining the best interest of the child at a permanent custody

hearing, R.C. 2151.414(D) mandates the trial court must consider all relevant factors,

including, but not limited to, the following: (1) the interaction and interrelationship of the
Fairfield County, Case Nos. 18-CA-51, 18-CA-52, 18-CA-53,18-CA-54                         18


child with the child's parents, siblings, relatives, foster parents and out-of-home

providers, and any other person who may significantly affect the child; (2) the wishes of

the child as expressed directly by the child or through the child's guardian ad litem, with

due regard for the maturity of the child; (3) the custodial history of the child; and (4) the

child's need for a legally secure permanent placement and whether that type of

placement can be achieved without a grant of permanent custody.

       {¶53} The focus of the “best interest” determination is upon the child, not the

parent, as R.C. 2151.414(C) specifically prohibits the court from considering the effect a

grant of permanent custody would have upon the parents. In re: Awkal, 95 Ohio App. 3d
309, 315, 642 N.E.2d 424(8th Dist.1994). A finding that it is in the best interest of a

child to terminate the parental rights of one parent is not dependent upon the court

making a similar finding with respect to the other parent.           The trial court would

necessarily make a separate determination concerning the best interest of the child with

respect to the rights of the mother and the rights of the father.

       {¶54} The trial court made findings of fact regarding the children’s best interest.

It is well-established that “[t]he discretion which the juvenile court enjoys in determining

whether an order of permanent custody is in the best interest of a child should be

accorded the utmost respect, given the nature of the proceeding and the impact the

court's determination will have on the lives of the parties concerned.” In re: Mauzy

Children, 5th Dist. Stark No. 2000CA00244, 2000 WL 1700073(Nov. 13, 2000), quoting

In re Awkal, 95 Ohio App. 3d 309, 316, 642 N.E.2d 424(8th Dist. 1994).

       {¶55} As an appellate court, we neither weigh the evidence nor judge the

credibility of witnesses. Our role is to determine whether there is relevant, competent
Fairfield County, Case Nos. 18-CA-51, 18-CA-52, 18-CA-53,18-CA-54                      19

and credible evidence, upon which the fact finder could base its judgment. Cross Truck

v. Jeffries, 5th Dist. Stark No. CA-5758, 1981 WL 6321(Feb. 10, 1982). “Reviewing

courts should accord deference to the trial court’s decision because the trial court has

had the opportunity to observe the witnesses’ demeanor, gestures, and voice inflections

that cannot be conveyed to us through the written record, Miller v. Miller, 37 Ohio St. 3d
71, 523 N.E.2d 846(1988).

      {¶56} In the present case, the trial court's decision indicates it considered the

best interest factors. Upon review of the record, it is clear that the record supports the

trial court's finding that granting the motion for permanent custody is in the children’s

best interest. The trial court concluded the children’s need for legally secure placement

could not be achieved without awarding permanent custody to FCCPS.

      {¶57} There was consistent testimony to suggest that Father and Mother love

the children. There was also some evidence to suggest that the children love Father

and Mother. The court found the children cannot find legally secure placement with

Mother at this time because concerns remain with respect to Mother's ability to

adequately address substance abuse issues and maintain ongoing sobriety; Mother has

struggled to demonstrate an ability to safely and appropriately supervise all of the

children; Mother failed to take advantage of parenting education services that could

have alleviated concerns with her parenting; Mother has failed to consistently provide

appropriate housing for the children, and lost appropriate housing due to violations of a

behavioral contract; Mother has been inconsistent with employment, is in danger of

losing her current position, and even during periods of employment, has failed to use

her income to provide necessities for the children; and Mother was unable to
Fairfield County, Case Nos. 18-CA-51, 18-CA-52, 18-CA-53,18-CA-54                         20


successfully complete the Family Court program. Due to various challenges associated

with placement in foster care, the children have been moved on multiple occasions

since they were placed in foster care. However, the children have been doing well in

their current placements in the time leading up to the hearing.

       {¶58} With respect to A.G. the court found that FCCPS has made reasonable

efforts to prevent the need for placement, to include but not be limited to referrals to

mental health treatment, facilitation of tutoring and extra-curricular activities, foster

care placement, regular visitation with Father and Mother, and by providing services

to Father and Mother.

       {¶59} With respect to I.G. the court found that FCCPS has made reasonable

efforts to prevent the need for placement, to include but not be limited to the following:

facilitation of pre-school and a referral to the Head Start program, foster placement,

regular visitation with Father and Mother, and by providing services to Father and

Mother.

       {¶60} With respect to E.G. the court found that FCCPS has made reasonable

efforts to prevent the need for placement, to include but not be limited to referrals to

Children's Hospital for medical and mental health issues, a referral for a speech

assessment, a referral to the Early Head Start program, foster placement, regular

visitation with Father and Mother, and by providing services to Father and Mother.

       {¶61} With respect to N.G., the court found that FCCPS has made reasonable

efforts to prevent the need for placement, to include but not be limited to a referral to the

Help Me Grow program, foster placement, regular visitation with Father and Mother, and

by providing services to Father and Mother.
Fairfield County, Case Nos. 18-CA-51, 18-CA-52, 18-CA-53,18-CA-54                    21


      {¶62} The court further found A.G. has been in her current placement since

approximately August 1, 2018. By all accounts, she is doing well in this placement.

She has been witnessed hugging and laughing with her current foster family, and has

suggested that she wants to stay in her current placement. She is very bonded with her

current placement providers. I.G. is currently placed in the same home as A.G. and

N.G. and has been there since approximately August 1, 2018. By all accounts, he is

doing well in his current placement. He has been witnessed reading books with his

foster family, and being very engaged with the family. He is very bonded with his

current placement providers. N.G.is currently placed in the same home as A.G. and

I.G. and has been there since August 1, 2018. N.G. has been witnessed to be laughing,

and very comfortable in the arms of her current placement providers.

      {¶63} At this time, E.G. is in a separate placement from his siblings. For some

period, E.G. has demonstrated some challenging behaviors, including banging his head

into things, and going through long periods of screaming and crying.          E.G. was

separated from his siblings in an attempt to provide him with the necessary attention to

address concerns with him. E.G. has been residing with his current providers since

approximately the second week of August 2018. Since that time, E.G.'s behavioral

issues have begun to subside, particularly in the month leading up to the hearing. E.G.

has been witnessed going to his foster family for comfort, and has been seen happy and

playing with others in the home.

      {¶64} A.G. and I.G., through their respective attorney’s indicated that they

supported the Motion for Permanent Custody, and wished to stay with her current

providers. E.G. and N.G. are too young to express their wishes. The Guardian ad
Fairfield County, Case Nos. 18-CA-51, 18-CA-52, 18-CA-53,18-CA-54                       22


Litem indicated at the hearing that she supported the Motion for Permanent Custody

and indicated that she believed it was in the best interest of all of the children.

       {¶65} The record does not demonstrate that if Mother had been offered different

case plan services, or additional time to complete services the result would have been

different.

       {¶66} For these reasons, we find that the trial court’s determination that Mother

had failed to remedy the issues that caused the initial removal and therefore the

children could not be placed with her within a reasonable time or should not be placed

with her was based upon competent credible evidence and is not against the manifest

weight or sufficiency of the evidence. We further find that the trial court’s decision that

permanent custody to FCCPS was in the children’s best interest was based upon

competent, credible evidence and is not against the manifest weight or sufficiency of the

evidence.

       {¶67} Because the evidence in the record supports the trial court’s judgment, we

overrule Mother’s First Assignment of Error.

                                                 II.

       {¶68} In her second Assignment of Error, Mother argues that the trial court erred

in failing to grant a continuance of the Permanent Custody Hearing.

       {¶69} Mother argues, “a continuance of the Permanent Custody Motion hearing

was requested by counsel for Appellant Mother and by Appellant Father at the hearing

on this matter. It is acknowledged that this portion of the hearing was not provided by

the Trial Court in its transcript of the matter.       As counsel for the Appellant for the

purpose of filing an appeal, this counsel was not present for this Motion. However, it
Fairfield County, Case Nos. 18-CA-51, 18-CA-52, 18-CA-53,18-CA-54                          23


was requested and denied by the Magistrate prior to the hearing on the Motion for

Permanent Custody. No explanation is known for the reason that the transcript of this

portion of the hearing was not provided to counsel or to the Court.” Appellant’s Brief at

13.

       {¶70} An appellant has the burden of showing the trial court erred based on

reference to matters in the record. State v. Ray, 181 Ohio App. 3d 590, 2009–Ohio–

1395, 910 N.E.2d 34, ¶ 29 (5th Dist.). App.R. 9(A)(1) limits appellate records to the

“original papers and exhibits thereto filed in the trial court, the transcript of proceedings,

if any, including exhibits, and a certified copy of the docket and journal entries prepared

by the clerk of the trial court shall constitute the record on appeal in all cases.” In State

v. Hooks, the Supreme Court noted:

              A reviewing court cannot add matter to the record before it that was

       not a part of the trial court’s proceedings, and then decide the appeal on

       the basis of the new matter. See, State v. Ishmail, 54 Ohio St. 2d 402, 377

       N.E.2d 500(1978).
92 Ohio St. 3d at 93–94, 2001–Ohio–150, 748 N.E.2d 528. It is also a longstanding rule

“that the record cannot be enlarged by factual assertions in the brief.” Dissolution of

Doty v. Doty, 4th Dist. Pickaway No. 411, 1980 WL 350992 (Feb. 28, 1980), citing

Scioto Bank v. Columbus Union Stock Yards, 120 Ohio App. 55, 59, 201 N.E.2d

227(10th Dist. 1963).

       {¶71} In Knapp v. Edwards Laboratories, 61 Ohio St. 2d 197, 199, 400 N.E.2d
384, the Supreme Court of Ohio held the following, “The duty to provide a transcript for

appellate review falls upon the appellant. This is necessarily so because an appellant
Fairfield County, Case Nos. 18-CA-51, 18-CA-52, 18-CA-53,18-CA-54                          24

bears the burden of showing error by reference to matters in the record. See State v.

Skaggs (1978), 53 Ohio St. 2d 162, 7 O.O.3d 243, 372 N.E.2d 1355. This principle is

recognized in App.R. 9(B), which provides, in part, that ‘ * * *the appellant shall in writing

order from the reporter a complete transcript or a transcript of such parts of the

proceedings not already on file as he deems necessary for inclusion in the record.* * *.’

When portions of the transcript necessary for resolution of assigned errors are omitted

from the record, the reviewing court has nothing to pass upon and thus, as to those

assigned errors, the court has no choice but to presume the validity of the lower court’s

proceedings, and affirm.” (Footnote omitted.)

       {¶72} In the case sub judice, Appellant did not meet her burden, under App.R.

9(B), of supplying this court with a transcript of the proceedings. Because Appellant

contends that a transcript of her request for a continuance is unavailable, other options

were available to Appellant in order to supply this court with a transcript for purposes of

review. Specifically, under App.R. 9(C), Appellant could have submitted a narrative

transcript of the proceedings, subject to objections from Appellee and approval from the

trial court.   Also, under App.R. 9(D), the parties could have submitted an agreed

statement of the case in lieu of the record. The record in this matter indicates that

Appellant did not attempt to avail herself of either App.R. 9(C) or (D). Nothing in the

record before this Court indicates that a continuance was requested by either party.

       {¶73} Appellant’s Second Assignment of Error is overruled.
Fairfield County, Case Nos. 18-CA-51, 18-CA-52, 18-CA-53,18-CA-54                        25


                                                III.

      {¶74} In her Third Assignment of Error Mother contends that the trial court erred

in hearing the Permanent Custody motion before the statutory deadline set forth in R.C.

2151.414(B).

      {¶75} This Court has observed,

               The unfitness of a parent, guardian or custodian can be predicted

      by past history.

               “ * * * [A] child should not have to endure the inevitable to its great

      detriment and harm in order to give the * * * [parent, guardian, or

      custodian] an opportunity to prove her suitability. To anticipate the future,

      however, is at most, a difficult basis for a judicial determination.       The

      child’s present condition and environment is the subject for decision not

      the expected or anticipated behavior of unsuitability or unfitness of the * * *

      [parent, guardian, or custodian]. * * * The law does not require the court to

      experiment with the child’s welfare to see if he will suffer great detriment

      or harm.” In re East, supra, 32 Ohio Misc., at 69, 61 O.O.2d at 41, 288
N.E.2d at 346. See, also, In re Custody of Minor (1979), 377 Mass. 876,

      882–883, 389 N.E.2d 68, 73 (court need not wait until presented with

      maltreated child before it decides the necessity of “care and protection”);

      In re Interest of J.A.J. (Mo.App.1983), 652 S.W.2d 745, 749 (to wait until

      child suffers harm to terminate parental rights would be “a tragic

      misapplication of the law”); New Jersey Div. of Youth & Family Services v.

      A.W. (1986), 103 N.J. 591, 616, 512 A.2d 438, 451, at fn. 14 (to wait until
Fairfield County, Case Nos. 18-CA-51, 18-CA-52, 18-CA-53,18-CA-54                    26


       injury to decide issue of health and development of child makes no

       sense).

              It is not necessary that the Varners or Booths be given the

       opportunity to prove that they can properly care for Crystal.

In re Bishop, 36 Ohio App. 3d 123, 126, 521 N.E.2d 838(1987). In our disposition of

Appellant’s First Assignment of Error, we found that the trial court’s decision that

FCCPS made reasonable efforts to prevent the removal of the children and the children

cannot be placed with Appellant within a reasonable time or should not be placed with

the Appellant pursuant to R.C. 2151.414(E) was supported by clear and convincing

evidence.

       {¶76} The record does not demonstrate that if Mother had been offered different

case plan services, or additional time to complete services the result would have been

different.

       {¶77} Appellant’s Third Assignment of Error is overruled.

                                               IV.

       {¶78} In her Fourth Assignment of Error, Mother argues that her attorney was

ineffective for not insuring that a continuance was requested on the record.

       {¶79} A claim of ineffective assistance of counsel requires a two-prong analysis.

The first inquiry is whether counsel's performance fell below an objective standard of

reasonable representation involving a substantial violation of any of defense counsel's

essential duties to appellant.     The second prong is whether the appellant was

prejudiced by counsel's ineffectiveness. Lockhart v. Fretwell (1993), 506 U.S. 364, 113
Fairfield County, Case Nos. 18-CA-51, 18-CA-52, 18-CA-53,18-CA-54                          27
S. Ct. 838; Strickland v. Washington (1984), 466 U.S. 668, 104 S. Ct. 2052; State v.

Bradley (1989), 42 Ohio St. 3d 136, 538 N.E.2d 373.

       {¶80} In order to warrant a finding that trial counsel was ineffective, the petitioner

must meet both the deficient performance and prejudice prongs of Strickland and

Bradley. Knowles v. Mirzayance (2009), --- U.S. ----, 129 S. Ct. 1411, 1419, 173 L. Ed. 2d
251.

       {¶81} The United States Supreme Court discussed the prejudice prong of the

Strickland test,

              With respect to prejudice, a challenger must demonstrate “a

       reasonable probability that, but for counsel’s unprofessional errors, the

       result of the proceeding would have been different.              A reasonable

       probability is a probability sufficient to undermine confidence in the

       outcome.” Id., at 694, 104 S. Ct. 2052. It is not enough “to show that the

       errors had some conceivable effect on the outcome of the proceeding.”

       Id., at 693, 104 S. Ct. 2052. Counsel’s errors must be “so serious as to

       deprive the defendant of a fair trial, a trial whose result is reliable.” Id., at

       687, 104 S. Ct. 2052.

              “Surmounting Strickland’s high bar is never an easy task.” Padilla

       v. Kentucky, 559 U.S. ––––, ––––, 130 S. Ct. 1473, 1485, 176 L. Ed. 2d 284

       (2010). An ineffective-assistance claim can function as a way to escape

       rules of waiver and forfeiture and raise issues not presented at trial, and

       so the Strickland standard must be applied with scrupulous care, lest

       “intrusive post-trial inquiry” threaten the integrity of the very adversary
Fairfield County, Case Nos. 18-CA-51, 18-CA-52, 18-CA-53,18-CA-54                   28

      process the right to counsel is meant to serve. Strickland, 466 U.S., at

      689–690, 104 S. Ct. 2052. Even under de novo review, the standard for

      judging counsel’s representation is a most deferential one. Unlike a later

      reviewing court, the attorney observed the relevant proceedings, knew of

      materials outside the record, and interacted with the client, with opposing

      counsel, and with the judge.    It is “all too tempting” to “second-guess

      counsel’s assistance after conviction or adverse sentence.” Id., at 689,

      104 S. Ct. 2052; see also Bell v. Cone, 535 U.S. 685, 702, 122 S. Ct. 1843,

      152 L. Ed. 2d 914 (2002); Lockhart v. Fretwell, 506 U.S. 364, 372, 113
S. Ct. 838, 122 L. Ed. 2d 180 (1993). The question is whether an attorney’s

      representation amounted to incompetence under “prevailing professional

      norms,” not whether it deviated from best practices or most common

      custom. Strickland, 466 U.S., at 690, 104 S. Ct. 2052.

Harrington v. Richter, __U.S.__, 131 S. Ct. 770, 777-778, 178 L.Ed.2d 624(2011).

      {¶82} In our disposition of Appellant’s First Assignment of Error, we found that

the trial court’s decision that FCCPS made reasonable efforts to prevent the removal of

the children and the children cannot be placed with Appellant within a reasonable time

or should not be placed with the Appellant pursuant to R.C. 2151 .414(E) was supported

by clear and convincing evidence. The record does not demonstrate that if Mother had

been offered different case plan services, or additional time to complete services the

result would have been different.

      {¶83} Nothing in the record suggests that the trial court would have continued

the Permanent Custody Hearing had counsel filed a motion to continue.
Fairfield County, Case Nos. 18-CA-51, 18-CA-52, 18-CA-53,18-CA-54                   29


      {¶84} Therefore, Appellant was not prejudiced by her attorney’s failure to file a

motion to continue.

      {¶85} Appellant’s Fourth Assignment of Error is overruled.

      {¶86} Because the evidence in the record supports the trial court’s judgment, we

overrule Mother’s four assignments of error, and affirm the decision of the Fairfield

County Court of Common Pleas, Juvenile Division.

By Gwin, P.J.,

Delaney, J., and

Baldwin, J., concur

                                           _________________________________
                                           HON. W. SCOTT GWIN

                                           _________________________________
                                           HON. PATRICIA A. DELANEY

                                           _________________________________
                                           HON. CRAIG R. BALDWIN

WSG:clw 0424